Title: To Benjamin Franklin from the Baronne de Bourdic, 20 [April?] 1783
From: Bourdic, Marie-Anne-Henriette Payan de l’Estaing, baronne de
To: Franklin, Benjamin


	a paris le 20 [April 1783?] rue Jacob hotel de modene
Le desir que javois Monsieur davoir une Correspondance avec vous me fit prendre avec empressement Les lettres que vous me chargeates de traduire; sans reflechir aux difficultes qui se sont presentees; pour une allemande qui a quitte Sa patrie depuis l’age de quatre ans la traduction d’une lettre de quatre pages devenoit un ouvrage; aussi ai je reste bien longtemps; vous Seul èties Capable de me donner asses de patience pour en venir a bout; jai lhonneur de vous lenvoyer et vous demande un millions de pardons non de mon inexactitude mais de mon peu d’intelligence qui me force a employer trois semaines pour une affaire de trois heures; malgrè mon peu de talent je mets un prix a mon travail je demande de voir encore une fois avant de retourner dans ma province un homme aussi interessant par ses vertus qu’etonnant par son genie deux mots de votre main pour massurer que Ce projet ne vous deplait point et vous verres bientot Celle qui a lhonneur detre Monsieur votre tres humble et tres obeissante Servante
DE LESTANG Baronne DE Bourdicjadis La mse [marquise] dentremont
 
Endorsed: La Baronne de Bourdic A Paris
